83665: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31124: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83665


Short Caption:MARTIN (SHANELL) VS. STATECourt:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - DC-CR-21-126Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Senior Justice None for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/16/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantShanell Cathrine MartinBenjamin C. Gaumond
							(Ben Gaumond Law Firm, PLLC)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						Ryan McCormick
							(Elko County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/22/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


10/22/2021Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.). (SC)21-30512




10/22/2021Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 7 days. (SC)21-30516




10/22/2021Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested:  9/13/21.  Court Reporter:  District Court, Dept. 1.  (SC)21-30594




10/25/2021Notice/IncomingFiled Respondent's Notice of Appearance for Tyler J. Ingram and Ryan I. McCormick. (SC)21-30707




11/16/2021MotionFiled Motion to Transmit Under Seal Presentence Investigation Report. (SC)21-32996




11/19/2021Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report. District court's presentence investigation report due: 14 days. SC)21-33416




11/29/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. PSI Report (Sealed). (SC)


11/30/2021AppendixFiled Joint Appendix. (SC)21-34073




11/30/2021Fast Track BriefFiled Fast Track Statement. (SC)21-34074




12/20/2021Fast Track BriefFiled Fast Track Response. (SC)21-36161




01/04/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply to fast track response due: January 10, 2022. (SC)22-00197




01/08/2022Fast Track BriefFiled Reply to Fast Track Response. (SC)22-00793




01/10/2022Case Status UpdateFast Track Briefing Completed. (SC)


06/16/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-19167




10/03/2022Order/DispositionalFiled Order Vacating and Remanding.  "ORDER the judgment of conviction VACATED AND REMAND this matter to the district court for proceedings consistent with this order."  fn5[Due to the retirement of the Honorable Abbi Silver, she did not participate in the decision of this matter.]  NNP22-EC/KP  (SC)22-31124





Combined Case View